NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  19-JAN-2021
                                                  08:06 AM
                                                  Dkt. 40 SO
                            NO. CAAP-XX-XXXXXXX

                   IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                     SHUN ZHANG, Petitioner-Appellant,
                                     v.
                   ADMINISTRATIVE DIRECTOR OF THE COURTS
                OF THE STATE OF HAWAI#I, Respondent-Appellee


         APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                           HONOLULU DIVISION
                       (CASE NO. 1DAA-18-00019)


                         SUMMARY DISPOSITION ORDER
         (By:    Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

          Petitioner-Appellant Shun Zhang (Zhang) appeals from
the Judgment on Appeal, filed on February 28, 2019, in the
District Court of the First Circuit, Honolulu Division (District
Court).1
          On appeal, Zhang claims the District Court erred by
affirming the October 29, 2018 Notice of Administrative Hearing
Decision by Respondent-Appellee the Administrative Driver's
License Revocation Office (ADLRO).         Zhang contends the District
Court erred in upholding the ADLRO's administrative revocation of
her license because the October 9, 2018 Notice of Administrative
Review Decision (Notice of Review) issued by Tania Kimura
(Kimura) was not issued in compliance with Hawaii Revised




     1
         The Honorable Kenneth J. Shimozono presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Statutes (HRS) § 291E-37 (Supp 2019).2 Specifically, Zhang
contends that Kimura was not appointed by the Administrative
Director of the Courts Rodney Maile (Administrative Director) as
required by HRS § 291E-1 (2007 Repl.).3
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we
affirm the District Court.
          As we stated in McGrail v. Administrative Director of
Courts, 130 Hawai#i 74, 78, 305 P.3d 490, 494 (App. 2013):
             We review the District Court's decision to affirm the
             Director's administrative revocation of McGrail's
             driver's license to determine if the District Court
             was right or wrong in its decision. Brune v. Admin.
             Dir. of the Courts, 110 Hawai#i 172, 176–177, 130 P.3d
             1037, 1041–42 (2006). The District Court's review of
             the Director's decision is limited to the record of
             the administrative hearing and the issues of whether
             the Director:
                   (1) Exceeded constitutional or statutory
                   authority;

                   (2) Erroneously interpreted the law;
                   (3) Acted in an arbitrary or capricious manner;

                   (4) Committed an abuse of discretion; or
                   (5) Made a determination that was unsupported by
                   the evidence in the record.

             HRS § 291E–40(c) (2007).
          Zhang argues that, under HRS § 291E-1, the District
Court was wrong to uphold the ADLRO's revocation of her license
because the Administrative Director did not directly hire Kimura


      2
          HRS § 291E-37 states, in part:
             §291E-37 Administrative review; procedures; decision. (a)
             The director automatically shall review the issuance of a
             notice of administrative revocation and shall issue a
             written decision administratively revoking the license and
             privilege to operate a vehicle or rescinding the notice of
             administrative revocation.
      3
         HRS § 291E-1 provides: "Director means the administrative director of
the courts or any other person within the judiciary appointed by the director
to conduct administrative reviews or hearings or carry out other functions
relating to administrative revocation under part III."

                                        2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


and could not delegate his authority to another person to appoint
Kimura. Zhang thus contends that Kimura did not have the legal
authority to conduct the initial administrative review and issue
the Notice of Review.
          As Zhang states in her reply brief, "[t]here are no
disputed facts here." The District Court's "Decision and Order
Affirming Administrative Revocation" states that the
Administrative Director approved the position description for the
position held by Kimura. Further, the Administrative Director
"delegated his powers and authority to Human Resources Director
Dee Wakabayashi, and to other persons involved in the hiring
process, including Chief Adjudicator George Tran, for the
purposes of selecting individuals to fill positions at the
ADLRO."
          Contrary to Zhang's argument, we conclude that Kimura
was properly appointed to conduct administrative revocation
reviews pursuant to HRS § 291E-1 and the Administrative
Director's authority to appoint others in the judiciary to carry
out the functions related to administrative revocation of
licenses. As previously noted, HRS § 291E-1 provides: "Director
means the administrative director of the courts or any other
person within the judiciary appointed by the director to conduct
administrative reviews or hearings or carry out other functions
relating to administrative revocation under part III." Based on
the plain language of this provision, the Administrative Director
was authorized to either directly appoint any other person in the
judiciary to conduct the administrative reviews, or to appoint
any other person in the judiciary to "carry out other functions
relating to administrative revocation under part III." Other
functions related to administrative revocation includes hiring
the necessary staff to carry out the revocation process.
          Moreover, other relevant provisions related to the
Administrative Director's authority are set out in HRS §§ 76-13
(2012) and 601-3(b)(7) (2016). HRS § 601-3(b) states, in
pertinent part:

                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


               (b) The administrative director shall, subject
          to the direction of the chief justice, perform the
          following functions:

          . . . .
               (7)    Carry out all duties and responsibilities
                      that are specified in title 7 as it
                      pertains to employees of the judiciary[.]

(Emphasis added).
          Title 7 of the Hawaii Revised Statutes includes HRS
Chapters 76 to 90D.
          HRS § 76-11 (2012) states:
          "Director" means the head of the central personnel
          agency for a jurisdiction regardless of title, whether
          it is the director of human resources development,
          director of personnel, director of personnel services,
          or personnel director.
          HRS § 76-13(2) states:
          §76-13 Specific duties and powers of director. The
          director shall direct and supervise all the
          administrative and technical activities of the
          director's department. In addition to other duties
          imposed upon the director by this chapter, the
          director shall:
          . . . .
               (2)    Appoint employees necessary to assist the
                      director in the proper performance of the
                      director's duties and for which
                      appropriations shall have been made[.]
(Emphasis added).
          HRS § 76-13(2) authorizes the Administrative Director
to "[a]ppoint employees necessary to assist the [Administrative
Director] in the proper performance of the [Administrative
Director's] duties[.]"
          Here, Zhang does not dispute that: the Administrative
Director appointed the Human Resources Director to assist him in
performing his duty under HRS § 271E-37 by hiring Kimura to
conduct administrative reviews; Kimura is an employee of the
Judiciary; and Kimura conducted Zhang's administrative review.
          On appeal, Zhang did not challenge the administrative
review on any other ground. Thus, the District Court did not err



                                    4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


by affirming the October 29, 2018 Notice of Administrative
Hearing Decision.
          Therefore, IT IS HEREBY ORDERED that the Judgment on
Appeal, filed on February 28, 2019, in the District Court of the
First Circuit, Honolulu Division, is affirmed.
          DATED: Honolulu, Hawai#i, January 19, 2021.


On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Timothy I. Mac Master,
for Petitioner-Appellant.             /s/ Katherine G. Leonard
                                      Associate Judge
Christopher J.I. Leong,
Deputy Attorney General,              /s/ Keith K. Hiraoka
for Respondent-Appellee.              Associate Judge




                                  5